Citation Nr: 0108096	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-13 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


REMAND

The veteran served on active duty from January 1969 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

The veteran has claimed entitlement to service connection for 
a cervical spine disability.  In the February 1997 rating 
decision, the RO denied the veteran's claim for service 
connection for that disability.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

During the pendency of this claim, effective November 20, 
2000, a new law was promulgated, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which, in effect, eliminated the need to 
establish that a claim was well grounded.  It also expanded 
the law relating to the duty to assist, and the need for 
notice to the veteran concerning searching for and obtaining 
records, substantiating claims, and completing an application 
for compensation benefits. The law applies to all claims 
pending on the date of enactment.  Pursuant to the VCAA, 
there is now an expanded duty to assist the veteran.

On appeal, the veteran maintains that his claimed cervical 
spine disorder resulted from injuries incurred in a May 1970 
helicopter crash after the helicopter was shot down by enemy 
forces.  He contends that he has had numbness in his hands 
and pain and stiffness in the neck from the time of the crash 
until the present.  He contends that his current cervical 
spine disability was incurred in service.  

Despite the veteran's current claim, a review of the claims 
file reveals that the service records show that the only 
injury the veteran sustained in the 1970 helicopter crash 
involved his left elbow.  There clearly were no complaints or 
treatment at that time or thereafter during service with 
respect to the cervical spine.  Further, the September 1972 
discharge examination showed that the upper extremities, 
spine and other musculoskeletal system were normal.  While 
the veteran has recalled problems with the cervical spine in 
service after his accident, in fact, the contemporaneous 
service medical records fail to show any resulting disability 
of the cervical spine after the initial accident in May 1970.  

The available post-service medical records from the 1980's 
and 1990's fail to demonstrate any complaints, findings, or 
diagnoses indicative of disability of the cervical spine 
prior to 1991.  The first medical evidence of a cervical 
disability is in June 1991, when the veteran reported 
complaints of constant pain in the neck.  A July 1991 
radiological diagnostic report noted a history of neck pain.  
That report contains an impression of "cervical spine 
showing some changes of degenerating disc space at the C5-C6 
level."  

Subsequent treatment records show treatment in the 1990's 
including for degenerative joint disease; and severe cervical 
spondylitic disease that was resulting in a C6 and C7 
radiculopathy on the right, as well as early myelopathic 
changes.  In December 1993 the veteran complained of long-
standing pain in the neck.  

During a July 1993 VA general examination, the veteran 
reported complaints of some stiffness and soreness in his 
neck for the past two years.  X-ray examination revealed 
minimal degenerative changes of the cervical spine.  The 
diagnosis was degenerative joint disease of the cervical 
spine.  

Private medical records include a November 1996 statement 
from Mark T. Dean, M.D., noting that the veteran was seen for 
complaints of pain in the right arm and neck, which occurred 
when he was injured while playing softball about two weeks 
before.  The impression at that time after examination was 
that there was a clear cervical radiculopathy with probable 
herniated disc. 

A November 1996 statement from Randolph C. Bishop, M.D., 
shows that the veteran was seen for evaluation of complaints 
of severe neck and right arm pain since October 1996.  The 
veteran reported that he had had a fall resulting in a mild 
hyperextension injury at the end of October 1996.  He had 
pain at the base of his right neck, which radiated down his 
entire right arm, and which involved paresthesias of the 
right thumb and right middle finger.  His arm was felt weak 
as well.  He denied any abnormality of the left upper 
extremity or lower extremities.  The statement contains an 
impression that the veteran had suffered severe cervical 
spondylitic disease that was resulting in a C6 and C7 
radiculopathy on the right, as well as early myelopathic 
changes.   

Private treatment records show that in November 1996 the 
veteran underwent right C5-6, C6-7 anterior cervical 
diskectomy.  In December 1996 he was seen for a follow-up 
visit, at which time, he was noted to have had complete 
resolution of his pre-operative symptoms.  

The medical evidence fails to establish a continuity of 
symptomatology since service and fails to provide any medical 
opinion or other medical evidence establishing an etiological 
link, or nexus, between any current disability of the 
cervical spine and the veteran's accident in service, or his 
service in general.

However, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In this regard, the Board finds that on review of the claims 
file that there has not been a complete compliance under 
VCAA, as to the duty of the VA to assist, and the duty to 
provide notice to the veteran concerning searching for and 
obtaining records substantiating his claim.  

Although the veteran underwent a VA general examination in 
June 1993, which contains a diagnosis of degenerative joint 
disease of the cervical spine, the examiner provided no 
opinion regarding the etiology of that diagnosis.  Further,  
there is no indication in the record that any VA examiner has 
been requested to provide an opinion as to whether there is a 
nexus between the veteran's currently diagnosed cervical 
spine disability and service.  

The Board also notes that an opinion commenting on the 
veteran's current cervical spine symptomatology and the 
probability of a relationship with the October 1996 fall 
injury would be beneficial.  The veteran should be examined 
and the examiner should express an opinion concerning whether 
the accident in October 1996 was an intervening direct cause 
of the present cervical back disability, and whether the 
veteran's October 1996 injury and any disability in service 
has any etiological relationship to the present back 
disability.

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate a 
claim for service connection for his 
claimed cervical spine disability.  The 
regional office should also furnish the 
veteran with release forms and request 
that he provide the dates of treatment, 
and names and addresses of any physicians 
or medical facilities which treated him 
since discharge from service for his 
claimed cervical spine disability.  The 
RO should then obtain copies of the 
veteran's treatment for his claimed 
disability from these named physicians or 
medical facilities.  

2.  Thereafter, the RO should make 
arrangements for an orthopedic 
examination of the appellant's cervical 
spine.  All clinical tests which are 
deemed appropriate should be conducted.  
The claims folder should be made 
available to the examiner prior to and 
during the examination, and the examiner 
should review the appellant's records.  
The examiner should be requested to 
provide an opinion concerning the nature, 
extent, origin, and etiology of any 
current cervical spine disability.  
Specifically, the examiner should express 
an opinion concerning whether there is 
any etiological relationship between any 
present cervical spine disability and his 
military service, including any incident 
occurring during service.  The examiner 
should include a comment on any possible 
relationship between the veteran's injury 
from a May 1970 helicopter crash, and a 
December 1970 service medical record 
entry which noted complaints of pain in 
the right axillary region aggravated by 
movement of the neck.  The examiner also 
should express an opinion concerning the 
probability of whether the fall in 
October 1996 was an intervening direct 
cause of the present cervical disability, 
and whether the veteran's October 1996 
injury or any incident in service has any 
etiological relationship to the present 
back disability.

3.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for a cervical spine disorder.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case and should be afforded the 
applicable time period in which to 
respond.

After such actions have been completed, the RO should review 
the appellant's claim for service connection for a cervical 
spine disability again.  If there is a denial of the claim, 
the case should be processed in accordance with appropriate 
appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the appellant unless and until he receives further notice.  
The purpose of this remand is to procure clarifying data, and 
to provide due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





